Citation Nr: 0934245	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  07-10 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1958 to March 
1962.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  

The appeal is  REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

Reasons for Remand:  To obtain VA treatment records and an 
examination

As a preliminary matter, the Board acknowledges that the 
Veteran was denied service connection for right ear hearing 
loss in an October 1988 rating decision.  The decision 
indicated that service connection was denied because the 
notation of mild right ear hearing loss of conductive type on 
the separation examination was within normal limits pursuant 
to 38 C.F.R. § 3.385.  Additionally, there was no record of 
any ear trauma or record of treatment on active duty.  The 
first post-service finding of hearing loss in June 1982 was 
found to be too remote from military service to be related 
thereto.  It was also noted that the Veteran reported being 
hit in the ear in 1960 on the June 1982 private treatment 
report.  

After reviewing the available evidence at the time of the 
October 1988 denial, the Board finds that it is unclear what 
type of hearing loss the Veteran had at that time.  Although 
the private treatment records dated in 1982 and 1983 reflect 
that the Veteran had hearing loss of some degree in his right 
ear, they do not specify what type of hearing loss he had.  
Currently, as evidenced by the April 2006 VA examination, the 
Veteran has a diagnosis of mixed hearing loss in the right 
ear.  As also reflected in that examination report, the 
Veteran now contends that his hearing loss is the result of 
acoustic trauma.  Thus, because it does not appear that 
acoustic trauma was considered as a potential cause of 
hearing loss, and also because it is unclear what kind of 
hearing loss the Veteran had in October 1988, the Board has 
recharacterized the issue as reflected above.  See Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008) (holding that the 
"factual basis" of a claim for service connection is the 
veteran's disease or injury, rather than the symptoms of that 
disease or injury).

Turning to the merits of the claims, the Veteran contends 
that his hearing loss and tinnitus are the result of acoustic 
trauma following a bunker explosion during basic training at 
Fort Leonard Wood in July 1958.  He reported that he has had 
hearing and tinnitus since that time.  After reviewing the 
claims file, the April 2006 VA examiner determined that it 
was less than likely that hearing loss in the right ear is 
related to acoustic trauma.  There was no record of an 
explosion in the service treatment records and the Veteran 
reported a history of ear, nose, and throat trouble as well 
as rupture on his enlistment physical.  The separation 
examination indicated that his tympanic membranes were intact 
and his hearing sensitivity in both ears was within normal 
limits for VA rating purposes.  Hearing loss and tinnitus in 
both ears was less than likely related to military noise 
exposure as the Veteran's separation examination indicated 
normal hearing sensitivity in both ears for VA rating 
purposes and no record was noted in the Veteran's service 
treatment records.

After reviewing the VA examination, the Board finds that it 
rests on inaccurate information.  Although there is no record 
of an explosion in the Veteran's service treatment records, 
the Veteran is competent to report that one occurred, and the 
Board finds his account to be credible.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.  If the Board concludes that the lay evidence 
presented by a veteran is credible and ultimately competent, 
the lack of contemporaneous medical evidence should not be an 
absolute bar to the veteran's ability to prove his claim of 
entitlement to disability benefits based on that competent 
lay evidence.)  Moreover, the Board notes that the Veteran's 
separation examination did not indicate normal hearing 
sensitivity.  On the authorized audiological evaluation in 
January 1962, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
20 (30)
20 (30)
-
10 (15)
LEFT
0 (15)
5 (15)
5 (15)
-
0 (5)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.) 

Thus, after converting the findings to ISO-ANSI standards, 
the Veteran had some degree of hearing loss in his right ear 
at the time of his separation from service.  38 C.F.R. 
§ 3.385; see Hensley v. Brown, 5 Vet. App. 155, 157 (1993) 
(noting that the threshold for normal hearing is 0 to 20 
decibels and that defective hearing is characterized by 
hearing acuity which is greater than 20 decibels.) 

Consequently, because the VA examiner did not have the 
correct separation threshold readings and appeared to 
discount the Veteran's report of acoustic trauma, the Board 
finds that another VA examination is necessary.  

Further, in March 2006, the Veteran submitted a VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, indicating that he had 
received VA treatment in 1989 at a facility in Iowa City, 
Iowa.  Previously in a September 1988 statement, the Veteran 
reported that he received treatment in 1988 for his ears and 
that he might undergo surgery.  However, it does not appear 
that these records have been associated with the claims file.  
VA records are considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand 
attempts to associate these records with the claims file 
should be made.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all VA treatment records dated in 
1988 and 1989 from the Iowa City VAMC 
pertaining to the Veteran's claims.  

2.  Schedule the Veteran for a VA 
examination to evaluate his claims for 
service connection for hearing loss and 
tinnitus.  A copy of the claims folder and 
this REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private 
treatment reports, VA treatment reports, 
the examiner should render any relevant 
diagnoses pertaining to the claims for 
hearing loss and tinnitus.  

Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current hearing loss and 
tinnitus is the result of a disease, 
injury, or event in service (June 1958 to 
March 1962), to include conceded acoustic 
trauma, as opposed to its being more likely 
due to some other factor or factors.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


